Per Curiam :
The court is satisfied that the convenience of witnesses and the ends of justice will be subserved by removing this case from Columbia county to Nassau county. The order should, therefore, be reversed, with ten dollars costs and disbursements, and motion granted changing the place of trial from Columbia county to Nassau county, unless the plaintiff stipulates in writing that the trial may be in New York county, in which case the place of trial is changed to New York county; ten dollars costs of motion to abide the event. All concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, as per opinion, with ten dollars costs to abide event.